Citation Nr: 0631222	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
kidney failure claimed as resulting from taking Voltaren, 
medication prescribed at a VA medical facility.  

2.	Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
proctitis claimed as resulting from radiation treatment for 
prostate cancer administered at a VA medical facility from 
March to May 1999.  

3.	Entitlement to service connection for disability as due to 
exposure to ionizing radiation in Japan.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to June 
1947 and from March 1951 to March 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2005.  

The case was remanded by the Board in October 2005.  


FINDINGS OF FACT

1.	The preponderance of the evidence does not establish that 
the veteran was exposed to ionizing radiation during service.

2.	Kidney failure is first manifested in 1997, years before 
the prescription of the medication Voltaren at a VA medical 
facility.  

3.	Proctitis, claimed as resulting from radiation treatment 
for prostate cancer administered at a VA medical facility 
from March to May 1999, is not currently demonstrated of 
record.  


CONCLUSIONS OF LAW

1.	A disability on the basis of exposure to ionizing 
radiation was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.	The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
involving kidney failure, claimed as resulting from taking 
Voltaren, medication prescribed at a VA medical facility have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2006).

3.	The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
involving proctitis claimed as resulting from radiation 
treatment for prostate cancer administered at a VA medical 
facility from March to May 1999, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, July 2003, September 
2003, and December 2003, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
compensation claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if compensation is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for benefits under 38 U.S.C.A. § 1151 
and for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with medication prescribed at, and treatment rendered at a VA 
facility.  He submitted his claim for these benefits in 2002.  
As such, regulations that became effective in October 1997 
are to be applied.  

Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C.A. Chapter 31.  38 U.S.C.A. § 1151 (West 
2002); see also 38 C.F.R. § 3.361 (regulation implementing 
these provisions).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  The regulation further provides, in 
part, that benefits will not be payable for the continuance 
or natural progress of disease or injury for which VA 
treatment is authorized.  38 C.F.R. § 3.358(b)(2).  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of treatment.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

Review of the record shows that the veteran was treated for 
prostate cancer at a VA facility in 1999.  The treatment 
included radiation therapy.  In addition, he was prescribed 
the medication, Voltaren at a VA facility from September 2001 
to March 2002.  In a statement dated in December 2002, the 
veteran's private physician indicated that the administration 
of the medication Voltaren could at least contribute to 
kidney failure.  In a statement, dated in June 2003, a 
different private physician indicated that the veteran had 
mild proctitis as a result of radiation treatment that had 
been administered to treat the veteran's prostate cancer in 
1999.  

At the request of the Board, the veteran's records were 
reviewed and he was examined by VA in February 2006.  At that 
time, an evaluation relating to the veteran's claim for 
compensation on the basis of renal failure indicated that, 
after review of the veteran's medical records, it was 
determined that the evidence showed that the veteran had 
longstanding hypertension and cardiovascular disease that 
pre-dated the renal failure and that the renal failure was 
evidenced as early as 1997.  The veteran was treated by VA 
with the medication Voltaren from September 2001 to March 
2002.  It was the opinion of the examiner that it was less 
likely as not that the kidney failure was the result of VA 
treatment with Voltaren.  The rationale was that the renal 
failure had predated the use of Voltaren by at least four 
years and that there were comorbid conditions of hypertension 
and vascular disease that are known causative factors of 
progressive kidney failure as documented in the medical 
records.  It was further noted that the renal failure could 
have been related to an episode of kidney stone that was 
associated with an acute rise in creatinine levels.  

An examination for residuals of radiation therapy was also 
conducted by VA in February 2006.  At that time, the medical 
records were also reviewed and it was noted that the veteran 
had had a problem with radiation induced proctitis in the 
past, but that this disorder was not demonstrated on current 
examination.  The examiner stated that proctitis is an 
expected consequence of radiation therapy for treatment of 
prostate cancer and that, in any event, it resolved 
approximately six years ago.  There was no evidence of 
proctitis on colonoscopy study that had been conducted in 
2003.  

The medical opinion supporting the veteran's assertion that 
his renal failure is associated with the mediation Voltaren 
is to the effect that the mediation could contribute to the 
development of renal failure.  The VA medical opinion in 
February 2006 clearly shows that there was no contribution as 
the renal failure predated the prescribed mediation by at 
least four years.  Similarly, while the veteran's private 
physician indicated that the veteran had proctitis as a 
result of radiation treatment that the veteran underwent at a 
VA facility for treatment of prostate cancer, the VA examiner 
indicated that this symptoms was a foreseeable consequence of 
the treatment and, in any event, that the veteran no longer 
had proctitis.  The Board notes that the veteran has given 
sworn testimony to the effect that he believes that there is 
a relationship between the treatment he received at a VA 
facility and his claimed disabilities, but it is noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 must be denied.  There is no showing of VA 
negligence, carelessness, or other instance of fault, and the 
outcome is not an unforeseeable event.

The veteran is seeking service connection for disabilities as 
the result of exposure to ionizing radiation during service, 
which he stated was as a result of his visit to Nagasaki and 
Hiroshima following World War II.  Service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways. See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2005).  

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2005).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2005).  

Review of the veteran's service medical records fails to show 
evidence of any of the diseases for which service connection 
may be presumed during service.  The veteran did manifest 
prostate cancer in the late 1990's, but there is no evidence 
that this disease is directly related to service.  The 
veteran has asserted that he visited cities in Japan in 1946, 
but does not claim to have come within 10 miles of either the 
cities of Hiroshima or Nagasaki, and was not part of the 
occupation of the cities.  As such, there is no indication 
that he qualifies as a "radiation-exposed veteran" for the 
purpose of the presumptive provisions that are applicable to 
such service.  As such, he is not afforded presumptive 
service connection under the provisions of 38 C.F.R. § 3.311 
for prostate cancer or for any other disability.  There is no 
medical opinion of record showing that his prostate cancer or 
any other disorder is related to service.  Under these 
circumstances, service connection for the claimed disorders 
must be denied.  




ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for kidney failure 
claimed as resulting from taking Voltaren, medication 
prescribed at a VA medical facility, are denied.  

Benefits pursuant to 38 U.S.C.A. § 1151 for proctitis claimed 
as resulting from radiation treatment for prostate cancer 
administered at a VA medical facility from March to May 1999, 
are denied.  

Service connection for disability as due to exposure to 
ionizing radiation in Japan is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


